                                                                                                                                                                                                        
Exhibit 10.2

TERMINATION AND SETTLEMENT AGREEMENT

     TERMINATION AND SETTLEMENT AGREEMENT, dated as of July 3, 2008 (this
“Agreement”), among PENN NATIONAL GAMING, INC., a Pennsylvania corporation (the
“Company”), PNG ACQUISITION COMPANY INC., a Delaware corporation (“Parent”), PNG
MERGER SUB INC., a Pennsylvania corporation, a wholly owned Subsidiary of Parent
and an entity intended by Parent to be transitory for U.S. federal income tax
purposes (“Merger Sub”), PNG HOLDINGS LLC, a Delaware limited liability company
(“PNG Holdings”), FIG PNG HOLDINGS LLC (“FIG PNG”), FORTRESS INVESTMENT FUND V
(FUND A) L.P. (“FIF V (A)”), FORTRESS INVESTMENT FUND V (FUND D) L.P. (“FIF V
(D)”), FORTRESS INVESTMENT FUND V (FUND E) L.P. (“FIF V (E)”), FORTRESS
INVESTMENT FUND V (FUND B) L.P. (“FIF V (B)”), FORTRESS INVESTMENT FUND V (FUND
C) L.P. (“FIF V (C)”), FORTRESS INVESTMENT FUND V (FUND F) L.P. (“FIF V (F)”
and, together with FIG PNG, FIF V (A), FIF V (D), FIF V (E), FIF V (B) and FIF V
(C), “Fortress”), CB PNG HOLDINGS LLC (“CB PNG”), CENTERBRIDGE CAPITAL PARTNERS,
L.P. (“CB Capital Partners”), CENTERBRIDGE CAPITAL PARTNERS STRATEGIC, L.P. (“CB
Strategic”), CENTERBRIDGE CAPITAL PARTNERS SBS, L.P. (“CB SBS” and, together
with CB PNG, CB Capital Partners and CB Strategic, “Centerbridge”), DB
INVESTMENT PARTNERS, INC. (“DBIP”), WACHOVIA INVESTMENT HOLDINGS, LLC (“WIH”),
DEUTSCHE BANK SECURITIES INC. (“DBSI”), DEUTSCHE BANK AG NEW YORK BRANCH
(“DBNY”), WACHOVIA CAPITAL MARKETS, LLC (“WCM”), WACHOVIA BANK, NATIONAL
ASSOCIATION (“Wachovia Bank”), and WACHOVIA INVESTMENT HOLDINGS, LLC (“Wachovia
Investment, and together with DBSI, DBNY, WCM and Wachovia Bank, the “Lenders”).
Parent, Merger Sub, PNG Holdings, Fortress and Centerbridge are collectively
referred to herein as the “Sponsor Parties”. The Lenders, DBIP and WIH are
collectively referred to herein as the “Lender Parties”.

     WHEREAS, Parent, Merger Sub and the Company entered into an Agreement and
Plan of Merger, dated as of June 15, 2007 (the “Merger Agreement”), pursuant to
which Merger Sub was to be merged with and into the Company on the terms and
subject to the conditions set forth in the Merger Agreement (the “Merger”);

     WHEREAS, immediately prior to the execution of the Merger Agreement, CB PNG
executed an equity commitment letter with each of DBIP and WIH (together, the
“Bridge Commitment Letters”) whereby DBIP and WIH collectively agreed, subject
to the terms and conditions therein, to purchase non-voting common equity
interests in CB PNG at an aggregate price of $100 million;

     WHEREAS, concurrently with the execution of the Merger Agreement, each of
Fortress and Centerbridge executed an equity commitment letter (together, the
“Equity Commitment Letters”) whereby Fortress and Centerbridge collectively
agreed, subject to the terms and conditions therein, to directly or indirectly
provide, or cause to be provided, to Parent under the Merger Agreement, up to
$3.061 billion of cash and to fund, up to a certain amount, a pro rata portion
of amounts payable by Parent under the Merger Agreement;

--------------------------------------------------------------------------------

     WHEREAS, concurrently with the execution of the Merger Agreement, Fortress
and Centerbridge executed an engagement letter with each of DBSI and WCM
(together, the “Engagement Letters”) whereby DBSI and WCM agreed, subject to the
terms and conditions therein, to provide certain financial advisory and
investment banking services with respect to the Merger;

     WHEREAS, concurrently with the execution of the Merger Agreement, Parent
executed an exclusivity agreement with the Lenders and WIH (the “Exclusivity
Letter”);

     WHEREAS, concurrently with the execution of the Merger Agreement, Parent
executed a fee letter with the Lenders and WIH (the “Fee Letter”);

     WHEREAS, concurrently with the execution of the Merger Agreement, Parent
executed a debt financing commitment letter (the “Debt Financing Commitment
Letter”) whereby the Lenders collectively agreed, subject to the terms and
conditions set forth in the Debt Financing Commitment Letter, to provide to
Parent senior secured credit facilities in an aggregate amount of up to $5.1
billion and a senior unsecured term loan in an aggregate amount of up to $2.0
billion;

     WHEREAS, under Section 9.1(a) of the Merger Agreement, the Company, on one
hand, and Parent and Merger Sub, on the other hand, have agreed to terminate the
Merger Agreement and abandon the Merger;

     WHEREAS, the Board of Directors of the Company has approved the execution,
delivery and performance by the Company of this Agreement and the transactions
contemplated by this Agreement; and

     WHEREAS, the board of directors (or equivalent governing body) of each of
the Sponsor Parties has approved such Sponsor Party entering into this Agreement
and declared it advisable for such Sponsor Party to enter into this Agreement.

     NOW, THEREFORE, in consideration of the foregoing premises and the
respective representations, warranties, covenants and agreements contained in
this Agreement, and intending to be legally bound, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

     Section 1.1.   Definitions. Unless otherwise specifically defined in this
Agreement, each capitalized term used but not defined in this Agreement shall
have the meaning assigned to such term in the Merger Agreement.

ARTICLE II

SETTLEMENT

     Section 2.1.   Settlement.

2

--------------------------------------------------------------------------------

     (a)    Simultaneously with the execution and delivery of this Agreement and
in consideration of the agreements made by the Company and the Sponsor Parties
under this Agreement, FIF V PFD LLC, a Delaware limited liability company, CB
Capital Partners, DBIP and WIH (collectively, the “Purchasers”) and the Company,
each shall execute and deliver to each other that certain Purchase Agreement,
dated of even date herewith (the “Purchase Agreement”), pursuant to which on the
terms and subject to the conditions set forth therein, the Purchasers shall
purchase, and the Company shall sell, 12,500 shares of Series B Preferred Stock
of the Company for an aggregate purchase price of $1.25 billion.

     (b)    Prior to 12:00 noon EDT on the business day after the date hereof
and in consideration of the agreements made herein, (A) the Lenders shall (i)
pay Two Hundred Twenty-Five Million Dollars ($225,000,000.00) to Merger Sub (the
“Lenders Payment”) and (ii) reimburse the PNG Holdings for Forty-Five Million
Dollars ($45,000,000.00) of fees and expenses incurred by the Sponsor Parties in
connection with the transactions contemplated by the Merger Agreement and (B)
Merger Sub shall pay, or cause to be paid, Two Hundred Twenty-Five Million
Dollars ($225,000,000.00) to the Company (the “Settlement Payment”). Each of
Wachovia Bank and DBNY shall severally be responsible for fifty percent (50%) of
each of the payments set forth in clause (A) above. The parties hereto intend to
treat the payments pursuant to this Article 2 as made for damage to capital and
not for lost profit. Merger Sub hereby directs Lenders to wire the Lenders
Payment directly to the Company by wire transfer of immediately available United
States funds, and, upon the Company’s receipt of the full amount of the Lenders
Payment, Merger Sub shall have fully satisfied its obligation to pay the
Settlement Payment. The Settlement Payment shall not be repayable or refundable
under any circumstances, including the termination or expiration of this
Agreement or the Purchase Agreement.

ARTICLE III

TERMINATION

     Section 3.1.   Termination of Merger Agreement. Effective upon the receipt
by the Company of the full amount of both the Deposit (as defined in the
Purchase Agreement) and the Settlement Payment, pursuant to Section 9.1(a) of
the Merger Agreement, without further action of any party hereto, the Merger
Agreement is hereby terminated in its entirety, is null and void, and is of no
further force and effect, including, without limitation, those provisions of the
Merger Agreement which by their terms would otherwise survive termination of the
Merger Agreement, and there shall be no liability or obligation on the part of
any Released Person (as defined below), except that the Confidentiality
Agreement, dated April 23, 2007, between the Company and Fortress Investment
Group LLC and the Confidentiality Agreement, dated April 23, 2007, between the
Company and Centerbridge Associates, L.P. (the “Confidentiality Agreements”)
will survive the termination of the Merger Agreement and the execution and
delivery of this Agreement by each of the parties. The termination of the Merger
Agreement, once effective, is irrevocable.

     Section 3.2.   Termination of Bridge Commitment Letters and Equity
Commitment Letters. Effective upon the receipt by the Company of the full amount
of both the Deposit and the Settlement Payment, without further action of any
party hereto, the parties hereby agree that the Bridge Commitment Letters and
Equity Commitment Letters are hereby terminated in their

3

--------------------------------------------------------------------------------

entirety, are null and void, and are of no further force and effect, including,
without limitation, any provisions of the Bridge Commitment Letters or the
Equity Commitment Letters which by their terms would otherwise survive
termination of the Bridge Commitment Letters or the Equity Commitment Letters,
as the case may be.

     Section 3.3.   Termination of Fee Letter and Debt Financing Commitment
Letter. Effective upon the receipt by the Company of the full amount of both the
Deposit and the Settlement Payment, without further action of any party hereto,
the parties hereby agree that the Fee Letter and Debt Financing Commitment
Letter are hereby terminated in their entirety, are null and void, and are no
further force and effect, including, without limitation, any provisions of the
Fee Letter or the Debt Commitment Letter relating to indemnity, contribution,
payment of expenses or otherwise, which by their terms would otherwise survive
termination of the Fee Letter or the Debt Commitment Letter.

     Section 3.4.   Termination of Engagement Letters and Exclusivity Letter.
Effective upon the receipt by the Company of the full amount of both the Deposit
and the Settlement Payment, without further action of any party hereto, the
parties hereby agree that the Engagement Letters and the Exclusivity Letter are
hereby terminated in their entirety, are null and void and are of no further
force and effect, including, without limitation, any provisions of the
Engagement Letter or the Exclusivity Letter which by their terms would otherwise
survive termination of the Engagement Letters or the Exclusivity Letter, as the
case may be.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

     Section 4.1.   Representations and Warranties of the Company. The Company
hereby represents and warrants that this Agreement has been duly authorized,
executed and delivered by the Company and, assuming this Agreement constitutes
the valid and binding agreement of the Sponsor Parties and the Lender Parties,
is the valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms.

     Section 4.2.   Representations and Warranties of the Sponsor Parties. Each
of the Sponsor Parties hereby represents and warrants that this Agreement has
been duly authorized, executed and delivered by such Sponsor Party and, assuming
this Agreement constitutes the valid and binding agreement of the Company and
the Lender Parties, this Agreement is the valid and binding obligation of such
Sponsor Party, enforceable against such Sponsor Party in accordance with its
terms.

     Section 4.3.   Representations and Warranties of the Lender Parties. Each
of the Lender Parties hereby represents and warrants that this Agreement has
been duly authorized, executed and delivered by such Lender Party and, assuming
this Agreement constitutes the valid and binding agreement of the Company and
the Sponsor Parties, this Agreement is the valid and binding obligation of such
Lender Party, enforceable against such Lender Party in accordance with its
terms.

4

--------------------------------------------------------------------------------

ARTICLE V

RELEASES AND COVENANT NOT TO SUE

     Section 5.1.   Company Release.  Effective as of the receipt by the Company
of the full amount of both the Deposit and the Settlement Payment, the Company,
for itself and, to the maximum extent permitted by law, on behalf of its former,
current or future officers, directors, agents, representatives, managing
directors, partners, managers, principals, members, parents, subsidiaries,
Affiliates, employees, predecessor entities, heirs, executors, administrators,
successors and assigns of any said person or entity, security holders of any
said person or entity, and any other person claiming (now or in the future)
through or on behalf of any of said entities (“Company Releasing Parties”),
hereby unequivocally, fully and irrevocably releases and discharges (x) the
Sponsor Parties, their parents, subsidiaries and Affiliates and their respective
former, current or future officers, directors, managing directors, partners,
managers, principals, members, parents, subsidiaries, Affiliates, employees and
attorneys and other advisors and agents (including, without limitation, debt and
equity financing sources), predecessor entities, heirs, executors,
administrators, successors and assigns of any said person or entity
(collectively, “Sponsor Released Persons”) and (y) the Lender Parties, their
parents, subsidiaries and Affiliates and their respective former, current or
future officers, directors, managing directors, partners, managers, principals,
members, parents, subsidiaries, Affiliates, employees and attorneys and other
advisors and agents (including, without limitation, debt and equity financing
sources), predecessor entities, heirs, executors, administrators, successors and
assigns of any said person or entity (collectively, “Lender Released Persons”),
from any and all past, present, direct, indirect and/or derivative liabilities,
claims, rights, actions, causes of action, counts, obligations, sums of money
due, attorneys’ fees, suits, debts, covenants, agreements, promises, demands,
damages and charges of whatever kind or nature, known or unknown, in law or in
equity, asserted or that could have been asserted, under federal or state
statute, or common law or the laws of any other relevant jurisdiction, arising
from or out of, based upon, in connection with or otherwise relating in any way
to the Merger Agreement, the Bridge Commitment Letters, the Equity Commitment
Letters, the Debt Financing Commitment Letter, the Engagement Letters, the
Exclusivity Letter, the Fee Letter, and including, without limitation, any acts,
omissions, disclosure or communications related to the Merger Agreement, the
Bridge Commitment Letters or the Equity Commitment Letters, the Fee Letter, the
Debt Financing Commitment Letter, the Exclusivity Letter, and the Engagement
Letters or the transactions or payments contemplated thereby (the “Company
Released Claims”); provided that, for the avoidance of doubt, nothing contained
in this Agreement shall be deemed to release any party hereto from its
obligations under this Agreement, the Confidentiality Agreements, the Purchase
Agreement, the Investor Rights Agreement, dated as of the date hereof, executed
pursuant to the Purchase Agreement (the “Investor Rights Agreement”) or any
agreement among any of the parties hereto entered into subsequent to the
execution this Agreement, or the transactions contemplated hereby or thereby;
and provided, further, that nothing contained herein shall be deemed to release
any of the Sponsor Parties from its obligations under the Merger Agreement or
the Purchase Agreement to pay any regulatory fees incurred by the parties
thereto in connection with the Merger Agreement or the Purchase Agreement. For
purposes of this Agreement, “Affiliate” shall mean, with respect to any person,
any other person directly or indirectly controlling, controlled by or under
direct or indirect common control with such person.

5

--------------------------------------------------------------------------------

     Section 5.2.   Sponsor Party Releases.  Effective as of the receipt by the
Company of the full amount of both the Deposit and the Settlement Payment, the
Sponsor Parties, for themselves and, to the maximum extent permitted by law, on
behalf of their former, current or future respective officers, directors,
agents, representatives, managing directors, partners, managers, principals,
members, parents, subsidiaries, Affiliates, employees, predecessor entities,
heirs, executors, administrators, successors and assigns of any said person or
entity, security holders of any said person or entity and any other person
claiming (now or in the future) through or on behalf of any of said entities
(“Sponsor Releasing Parties”), hereby unequivocally, fully and irrevocably
release and discharge (x) the Company, its subsidiaries and Affiliates and their
respective former, current or future officers, directors, managing directors,
partners, managers, principals, members, parents, subsidiaries, Affiliates,
employees and attorneys and other advisors and agents (including, without
limitation, financial and legal advisors), predecessor entities, heirs,
executors, administrators, successors and assigns of any said person or entity
(collectively, “Company Released Persons” and together with the Sponsor Released
Persons and the Lender Released Persons, the “Released Persons”), (y) the Lender
Released Persons and (z) each of the other Sponsor Released Persons, from any
and all past, present, direct, indirect and/or derivative liabilities, claims,
rights, actions, causes of action, counts, obligations, sums of money due,
attorneys’ fees, suits, debts, covenants, agreements, promises, demands, damages
and charges of whatever kind or nature, known or unknown, in law or in equity,
asserted or that could have been asserted, under federal or state statute, or
common law or the laws of any other relevant jurisdiction, arising from or out
of, based upon, in connection with or otherwise relating in any way to the
Merger Agreement, the Bridge Commitment Letters or the Equity Commitment
Letters, the Fee Letter, the Debt Financing Commitment Letter, the Exclusivity
Letter, and the Engagement Letters or the transactions or payments contemplated
thereby, including, without limitation, any claim relating to the termination of
the Merger Agreement (including, without limitation, any claim for payment of
the Termination Fee or the payment or reimbursement of any Parent Expenses or
any other expenses of Parent or Merger Sub in connection with the Merger), and
including, without limitation, any acts, omissions, disclosure or communications
related to the Merger Agreement, the Bridge Commitment Letters or the Equity
Commitment Letters, the Fee Letter, the Debt Financing Commitment Letter, the
Exclusivity Letter, and the Engagement Letters or the transactions or payments
contemplated thereby (the “Sponsor Party Released Claims”); provided that, for
the avoidance of doubt, nothing contained in this Agreement shall be deemed to
release any party hereto from its obligations under this Agreement, the
Confidentiality Agreements, the Purchase Agreement, the Investor Rights
Agreement or any agreement among any of the parties hereto entered into
subsequent to the execution of this Agreement, or the transactions contemplated
hereby or thereby.

     Section 5.3.   Parent and PNG Holdings Release.  Effective as of the
receipt by the Company of the full amount of both the Deposit and the Settlement
Payment, for itself and, to the maximum extent permitted by law, on behalf of
its former, current or future officers, directors, employees, agents,
representatives, parents, Subsidiaries, Affiliates and any predecessor entities,
heirs, executors, administrators, successors and assigns of any said person or
entity, and any other person claiming (now or in the future) for Parent or PNG
Holdings, as applicable, through or on behalf of Parent or PNG Holdings, as
applicable, hereby unequivocally, fully and irrevocably release and discharge,
the Sponsor Released Persons from any and all past, present, direct, indirect
and/or derivative liabilities, claims, actions, causes of

6

--------------------------------------------------------------------------------

action, counts, obligations, sums of money due, attorneys’ fees, suits, debts,
covenants, agreements, promises, demands, damages and charges of whatever kind
or nature, known or unknown, in law or in equity, asserted or that could have
been asserted, under federal or state statute, or common law or the laws of any
other relevant jurisdiction arising out of, or relating to any of the Equity
Commitment Letters or the transactions contemplated thereby, including, without
limitation, any claim relating to the payment of the Reverse Termination Fee or
any payments in respect of the Other Obligations (as defined in the Equity
Commitment Letters) and including, without limitation, any breaches,
non-performances, acts, omissions, disclosures or communications related to the
Equity Commitment Letters or the transactions contemplated thereby (the
“Parent/PNG Holdings Released Claims”); provided that, for the avoidance of
doubt, nothing contained herein shall be deemed to release any party hereto from
its obligations under this Agreement or the transactions contemplated hereby.

     Section 5.4.   Lender Party Releases.  Effective as of the receipt by the
Company of the full amount of both the Deposit and the Settlement Payment, the
Lender Parties, for themselves and on behalf of their former, current or future
respective officers, directors, employees, agents, managing directors, partners,
managers, members, principals, parents, Subsidiaries, Affiliates, and any
predecessor entities, heirs, executors, administrators, successors and assigns
of any said person or entity, any “indemnified person” (as defined in the Debt
Commitment Letter) and any other person claiming (now or in the future) for the
Lender Parties through or on behalf of the Lender Parties, and, to the maximum
extent permitted by law, security holders of any said person or entity (“Lender
Releasing Parties”), hereby unequivocally, fully and irrevocably release and
discharge, (x) the Company Released Persons and (y) the Sponsor Released
Persons, from any and all past, present, direct, indirect and/or derivative
liabilities, claims, rights, actions, counts, causes of action, obligations,
sums of money due, attorneys’ fees, suits, debts, covenants, agreements,
promises, demands, damages and charges of whatever kind or nature, known or
unknown, in law or in equity, asserted or that could have been asserted, under
federal or state statute, or common law or the laws of any other relevant
jurisdiction, arising from or out of, based upon, in connection with or
otherwise relating in any way to the Merger Agreement, the Bridge Commitment
Letters, the Equity Commitment Letters, the Fee Letter, the Debt Financing
Commitment Letter, the Exclusivity Letter, and the Engagement Letters or the
transactions or payments contemplated thereby, (the “Lender Party Released
Claims” and together with the Company Released Claims, the Parent/PNG Holdings
Released Claims and the Sponsor Released Claims, the “Released Claims”);
provided that, for the avoidance of doubt, nothing contained in this Section 5.4
shall be deemed to release (i) any party hereto from its obligations under this
Agreement, the Purchase Agreement or the Investor Rights Agreement or the
transactions contemplated hereby or thereby, (ii) any claim under that certain
Indemnification and Guaranty Agreement, dated the date hereof, entered into by
the Lenders, Parent and certain affiliates of Fortress and Centerbridge (the
“I&G Agreement”) or (iii) any claim by any Lender Releasing Party solely in its
capacity as a fiduciary for a beneficial owner of securities of the Company
(other than any such beneficial owner that is a Sponsor Party (and each Sponsor
Party hereby consents to the foregoing release by any such Lender Releasing
Party)).

Section 5.5.   Scope of Release and Discharge.

     (a)    The parties, on behalf of the respective Releasing Parties,
acknowledge and agree that they may be unaware of or may discover facts in
addition to or different from

7

--------------------------------------------------------------------------------

those which they now know, anticipate or believe to be true related to or
concerning the Released Claims. The parties know that such presently unknown or
unappreciated facts could materially affect the claims or defenses of a party or
parties. It is nonetheless the intent of the parties to give a full, complete
and final release and discharge of the Released Claims. In furtherance of this
intention, the releases herein given shall be and remain in effect as full and
complete releases with regard to the Released Claims notwithstanding the
discovery or existence of any such additional or different claim or fact. To
that end, with respect to the Released Claims only, the parties expressly waive
and relinquish any and all provisions, rights and benefits conferred by any law
of the United States or of any state or territory of the United States or of any
other relevant jurisdiction, or principle of common law, under which a general
release does not extend to claims which the parties do not know or suspect to
exist in their favor at the time of executing the release, which if known by the
parties might have affected the parties’ settlement. With respect to the
Released Claims only, the Parties expressly waive and relinquish, to the fullest
extent permitted by law, the provisions, rights, and benefits of §1542 of the
California Civil Code, or any New York or other state’s counterpart thereto,
which provides:

     A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS
SETTLEMENT WITH THE DEBTOR.

     (b)    The parties acknowledge and agree that the inclusion of this Section
5.5 was separately bargained for and is a key element of this Agreement.

     Section 5.6.   Covenant Not to Sue.  Effective as of the receipt by the
Company of the full amount of both the Deposit and the Settlement Payment, each
of the parties covenants, on behalf of itself and the Company Releasing Parties,
in the case of the Company, the Sponsor Releasing Parties, in the case of the
Sponsor Parties or the Lender Releasing Parties, in the case of the Lender
Parties, not to bring any Released Claim before any court, arbitrator, or other
tribunal in any jurisdiction, whether as a claim, a cross claim, or
counterclaim. Any Released Person may plead this Agreement as a complete bar to
any Released Claim brought in derogation of this covenant not to sue.

     Section 5.7.   Accord and Satisfaction.  Effective as of the receipt by the
Company of the full amount of both the Deposit and the Settlement Payment, this
Agreement and the releases reflected in this Agreement shall be effective as a
full, final and irrevocable accord and satisfaction and release of all of the
Released Claims.

     Section 5.8.   Indemnification.

     (a)    Effective as of the receipt by the Company of the full amount of
both the Deposit and the Settlement Payment, the Company agrees to hold harmless
and indemnify each Sponsor Party and such Sponsor Party’s Affiliates and any
officer, director, partner, employee or agent of such Sponsor Party or such
Sponsor Party’s Affiliates and any Person controlling such Sponsor Party or such
Sponsor Party’s Affiliates (collectively, the “Sponsor Party Indemnified
Persons”) from and against half of any and all losses, claims, judgments,
damages, liabilities and expenses, including without limitation any payments
made in settlement of any such claims (each a “Loss”

8

--------------------------------------------------------------------------------

and collectively, the “Losses”) whatsoever (including reasonable expenses
incurred in preparing or defending against any litigation or proceeding,
commenced or threatened, or any claims whatsoever whether or not resulting in
any liability) imposed on or incurred by any Sponsor Party Indemnified Person,
to the extent that such Loss results from any claim or cause of action brought
by or on behalf of one or more former, present or future Company stockholders
(including any direct or derivative claim) based upon the execution, delivery or
performance of this Agreement, the Merger Agreement or the Transaction
Agreements (as defined in the Purchase Agreement) or the termination of the
Merger Agreement or the taking of any action, or failure to take any action,
including with respect to any actual or omitted public disclosure, with respect
to the Merger Agreement or the Merger. Any person indemnified initially
hereunder shall remain so indemnified, regardless of any subsequent change in
their position or status that qualified such person for indemnification
initially. The Company shall be entitled to receive one half of any amounts
recovered by any Sponsor Party Indemnified Person from third parties, including
amounts recovered under insurance policies, with respect to Losses incurred in
connection with any claim or cause of action which is subject to Section 5.8(a)
or (b) (net of any costs of such recovery, including attorneys’ fees and other
out-of pocket litigation and similar costs).

     (b)    Effective as of the receipt by the Company of the full amount of
both the Deposit and the Settlement Payment, the Sponsor Parties, jointly and
severally, agree to hold harmless and indemnify the Company and its Affiliates
and any officer, director, partner, employee or agent of the Company or its
Affiliates and any Person controlling the Company or its Affiliates
(collectively, the “Company Indemnified Persons”) from and against half of any
and all Losses whatsoever (including reasonable expenses incurred in preparing
or defending against any litigation or proceeding, commenced or threatened, or
any claims whatsoever whether or not resulting in any liability) imposed on or
incurred by any Company Indemnified Person, to the extent that such Loss results
from any claim or cause of action brought by or on behalf of one or more former,
present or future Company stockholders (including any direct or derivative
claim) based upon the execution, delivery or performance of this Agreement, the
Merger Agreement or the Transaction Agreements or the termination of the Merger
Agreement or the taking of any action, or failure to take any action, including
with respect to any actual or omitted public disclosure, with respect to the
Merger Agreement or the Merger. Any person indemnified initially hereunder shall
remain so indemnified, regardless of any subsequent change in their position or
status that qualified such person for indemnification initially. The Sponsor
Parties shall be entitled to receive, pro rata according to the amounts paid as
indemnification for the claim in question pursuant to this Section 5.8(b), one
half of any amounts recovered by any Company Indemnified Person from third
parties, including amounts recovered under insurance policies, with respect to
Losses incurred in connection with any claim or cause of action which is subject
to Section 5.8(a) or (b) (net of any costs of such recovery, including
attorneys’ fees and other out-of pocket litigation and similar costs).

     (c)    If a Sponsor Party Indemnified Person or Company Indemnified Person
intends to seek indemnification pursuant to this Section 5.8 with respect to any
claim or cause of action described in Section 5.8(a) or Section 5.8(b),
respectively, such Sponsor Party Indemnified Person or Company Indemnified
Person shall promptly provide written notice to the party from whom
indemnification is being sought (in accordance with Section 6.7 hereof)
describing such claim or cause of action in reasonable detail and providing
copies of all material

9

--------------------------------------------------------------------------------

written evidence thereof and the estimated amount of the Losses that have been
or may be sustained by such Sponsor Party Indemnified Person or Company
Indemnified Person, as applicable; provided that the failure to provide such
notice or information shall not affect the obligations of the indemnifying party
unless it is actually materially prejudiced thereby. The Company and the Sponsor
Parties shall jointly control the defense of any such claim or cause of action
which is subject to Section 5.8(a) or (b) and shall, and shall use reasonable
best efforts to cause each of the Company Indemnified Parties and the Sponsor
Indemnified Parties to, fully cooperate in any such defense; provided, however,
that for the avoidance of doubt nothing herein shall require any party to
assert, or refrain from asserting, any claim, defense or other position in
litigation. Each of the Company and the Sponsor Parties shall be entitled to
retain their own counsel in connection with any such defense. Neither the
Company nor the Sponsor Parties shall agree to a settlement of, or the entry of
any judgment arising from, any such claim or cause of action, without the prior
written consent of the other party, such consent not to be unreasonably
conditioned, withheld or delayed. Notwithstanding anything to the contrary
contained in the letter agreement, dated May 22, 2008 (as modified and extended
by the letter agreements dated May 27, 2008, May 30, 2008, June 3, 2008, June 4,
2008, June 6, 2008, June 9, 2008, June 10, 2008, June 20, 2008, June 23, 2008
and June 29, 2008 the “Letter Agreement”), by and between the Company on the one
hand and the Acquiring Parties (as defined in the Letter Agreement) on the other
hand, the Company and the Sponsor Parties shall be entitled to use any and all
statements covered by such Letter Agreement in the defense of any claim.

ARTICLE VI

MISCELLANEOUS

     Section 6.1.   Publicity.  Immediately following the execution and delivery
of this Agreement, the Company shall issue a press release announcing the
execution of this Agreement, which press release shall be subject to the prior
review and approval of the Sponsor Parties and the Lender Parties. Other than as
a party may determine is necessary to respond to any legal or regulatory process
or proceeding or to give appropriate testimony or file any necessary documents
in any legal or regulatory proceeding or as may be required by law, each of the
parties hereto will use its commercially reasonable efforts not to make any
public statements (including in any filing with the SEC or any other regulatory
or governmental agency, including any stock exchange, or except as may be
required by law) that are inconsistent with, or otherwise contrary to, the
jointly approved statements in the press release issued pursuant to this Section
6.1.

     Section 6.2.   Non-Disparagement.  Other than as a party may determine is
necessary to respond to any legal or regulatory process or proceeding or to give
appropriate testimony or file any necessary documents in any legal or regulatory
proceeding or as may be required by law, each party to this Agreement shall use
its commercially reasonable efforts not to make any public statements or any
private statements that disparage, denigrate or malign the other parties or the
Released Persons concerning the subject matter of this Agreement, the Merger
Agreement, the Equity Commitment Letters the Debt Financing Commitment Letter,
the Engagement Letters, the Bridge Equity Commitment Letters, the Exclusivity
Letter, the Fee Letter or the business or practices of the other parties hereto.

10

--------------------------------------------------------------------------------

     Section 6.3.   Admission.  This Agreement constitutes the settlement of
disputed claims; it does not and shall not constitute an admission of liability
by any of the parties.

     Section 6.4.   Counterparts; Effectiveness.  This Agreement may be executed
in two or more counterparts (including by facsimile), each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument, and shall become effective when one or more counterparts
have been signed by each of the parties and delivered (by telecopy or otherwise)
to the other parties.

     Section 6.5.   Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflicts of laws principles thereof.

     Section 6.6.   Jurisdiction.

     (a)    For the purposes of any suit, action or other proceeding between any
of the parties hereto arising out of this Agreement or any transaction
contemplated hereby, each party irrevocably submits to the jurisdiction of the
United States District Court for the Eastern District of Pennsylvania, and, in
the event there is no subject matter jurisdiction over this dispute in Federal
court, then to the jurisdiction of the Court of Common Pleas of Berks County.
Each party agrees to commence any suit, action or proceeding between any of the
parties hereto arising out of this Agreement or any transaction contemplated
hereby in the United States District Court for the Eastern District of
Pennsylvania, and, in the event such suit, action or other proceeding may not be
brought in Federal court, then each party agrees to commence such suit, action
or proceeding in the Court of Common Pleas of Berks County. Each party
irrevocably and unconditionally waives any objection to the laying of venue of
any suit, action or proceeding between any of the parties hereto arising out of
this Agreement or any transaction contemplated hereby in (i) the United States
District Court for the Eastern District of Pennsylvania, and in (ii) the Court
of Common Pleas of Berks County. Each party hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any of the
aforementioned courts that any such suit, action or proceeding has been brought
in an inconvenient forum. Each party further irrevocably consents to the service
of process out of any of the aforementioned courts in any such suit, action or
other proceeding by the mailing of copies thereof by registered mail to such
party at its address set forth in this Agreement, such service of process to be
effective upon acknowledgment of receipt of such registered mail; provided that
nothing in this Section 6.6 shall affect the right of any party to serve legal
process in any other manner permitted by law. The consent to jurisdiction set
forth in this Section 6.6 shall not constitute a general consent to service of
process in the Commonwealth of Pennsylvania and shall have no effect for any
purpose except as provided in this Section 6.6. The parties agree that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

     (b)    EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION

11

--------------------------------------------------------------------------------

DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 6.6.

     Section 6.7.   Notices.  All notices, requests and other communications to
any party hereunder shall be in writing, by reliable overnight delivery service
(with proof of service), hand delivery or certified or registered mail (return
receipt requested and first-class postage prepaid), or by facsimile, and shall
be given:

(a)    if to any of the Sponsor Parties, to:                               
Fortress Investment Group LLC      1345 Avenue of the Americas, 46th Floor     
New York, New York 10105      Attention: General Counsel      Fax: (212)
798-6070                           with a copy to (which shall not constitute
notice):                                 Willkie Farr & Gallagher LLP      787
Seventh Avenue      New York, New York 10019      Attention:    Thomas M.
Cerabino                     Adam M. Turteltaub     Fax: (212) 728-8111 


(b)    if to the Company, to:                           Penn National Gaming,
Inc.      825 Berkshire Boulevard, Suite 200      Wyomissing, Pennsylvania
19610      Attention: Peter M. Carlino      Fax: (610) 376-2842 
                             with a copy to (which shall not constitute
notice):        Wachtell, Lipton, Rosen & Katz      51 West 52nd Street      New
York, New York 10019-6150      Attention: Daniel A. Neff                     
David C. Karp 


12

--------------------------------------------------------------------------------

    Fax: (212) 403-2000                (c)    if to the Lender Parties, to: 
                           Deutsche Bank Securities Inc.      60 Wall Street   
  New York, New York 10005      Attention: Jeffrey Welch      Fax: (212)
797-4561                       Wachovia Capital Markets, LLC      One Wachovia
Center      301 South College St.      Charlotte, North Carolina 28288     
Attention: Barbara H. Wright      Fax: (704) 383-0649                          
with a copy to (which shall not constitute notice):        Cahill Gordon &
Reindel LLP      Eighty Pine Street      New York, New York 10005     
Attention:    Jonathan A. Schaffzin                               Charles A.
Gilman      Fax: (212) 269-5420 


or such other address or facsimile number as such party may hereafter specify by
notice to the other parties hereto. Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such facsimile
is transmitted to the facsimile number specified above and electronic
confirmation of transmission is received or (ii) if given by any other means,
when delivered at the address specified in this Section 6.7.

     Section 6.8.   Assignment; Binding Effect.  Neither this Agreement nor any
of the rights, interests or obligations in this Agreement shall be assigned by
any of the parties (whether by operation of Law or otherwise) without the prior
written consent of the other parties. This Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective successors and,
subject to the preceding sentence, assigns.

     Section 6.9.   Severability.  Any term or provision of this Agreement which
is invalid or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement in any other jurisdiction. If any provision of this Agreement is so
broad as to be unenforceable, such provision shall be interpreted to be only as
broad as is enforceable.

     Section 6.10.   Entire Agreement; No Third-Party Beneficiaries.  This
Agreement constitutes the entire agreement of the parties with respect to the
subject matter of this

13

--------------------------------------------------------------------------------

Agreement, and supersedes all other prior (but not subsequent) agreements and
understandings, both written and oral, between the parties, or any of them, with
respect to the subject matter of this Agreement and thereof; provided, however,
that the obligations of the parties set forth in the Confidentiality Agreements,
the Purchase Agreement and the Investor Rights Agreement shall not be superseded
and shall remain in full force and effect. Each party hereto acknowledges and
agrees that each of the non-party Released Persons are express third party
beneficiaries of the releases of such non-party Released Persons contained in
Sections 5.1, 5.2, 5.3, 5.4 and 5.5 and covenants not to sue contained in
Section 5.6 of this Agreement and indemnities set forth in Section 5.8 and are
entitled to enforce rights under such sections to the same extent that such
non-party Released Persons could enforce such rights if they were a party to
this Agreement. Except as provided in the preceding sentence, there are no third
party beneficiaries to this Agreement, and this Agreement is not otherwise
intended to and shall not otherwise confer upon any Person other than the
parties any rights or remedies in this Agreement.

     Section 6.11.   Headings.  Headings of the Articles and Sections of this
Agreement are for convenience of the parties only and shall be given no
substantive or interpretive effect whatsoever.

     Section 6.12.   Interpretation.  When a reference is made in this Agreement
to an Article or Section, such reference shall be to an Article or Section of
this Agreement unless otherwise indicated. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The word “or” shall be deemed to
mean “and/or.” The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. Any agreement, instrument or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein.

     Section 6.13.   Representation by Counsel; Mutual Drafting.  The parties
hereto agree that they have been represented by counsel during the negotiation
and execution of this Agreement and have participated jointly in the negotiation
and drafting of this Agreement and hereby waive the application of any law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

     Section 6.14.   Specific Performance.  It is understood and agreed by the
parties that a breach of this Agreement would cause actual, immediate and
irreparable injury for which there would be no adequate remedy at law and money
damages would not be a sufficient remedy for any breach of this Agreement by any
party, and each non-breaching party therefore shall be entitled, in addition to
any other remedy available thereto under this Agreement, at law or in

14

--------------------------------------------------------------------------------

equity, to specific performance and injunctive or other equitable relief as a
remedy of any such breach.

     Section 6.15.   Termination.  If the full amount of both the Deposit and
the Settlement Payment shall not have been received by the Company before 5:00
p.m. EDT on the first (1st) business day after the date hereof, the Company may
give written notice to the other parties hereto at any time thereafter of its
intent to terminate this Agreement, in which event this Agreement shall
terminate at 5:00 p.m. EDT on the first (1st) business day after the date of
delivery of such notice of intent to all other parties hereto unless such
payments are received by the Company prior to such time.

[Signature Pages Follow]

15

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date first above written.

                                PENN NATIONAL GAMING, INC.     
                                By: /s/   Peter M. Carlino
                                Name:  Peter M. Carlino
                                Title:    Chairman and Chief Executive Officer

 


[Signature Page — Termination and Settlement Agreement]

--------------------------------------------------------------------------------

                                PNG ACQUISITION COMPANY INC.     
                                By: /s/ Randal Nardone
                                Name: Randal Nardone
                                Title:   Vice President  
                                PNG MERGER SUB INC.     
                                By: /s/   Randal Nardone
                                Name:  Randal Nardone
                                Title:    Vice President   
                                PNG HOLDINGS LLC     
                                By: /s/  Randal Nardone
                                Name: Randal Nardone
                                Title:   Manager

 


[Signature Page — Termination and Settlement Agreement]

--------------------------------------------------------------------------------

                                FIG PNG HOLDINGS LLC     
                                By: /s/   Randal Nardone
                                Name:   Randal Nardone
                                Title:     Vice President  
                                FORTRESS INVESTMENT FUND V (FUND A) 
                                   L.P.                                      By:
/s/   Randal Nardone                                  Name:   Randal Nardone
                                Title:     Vice President  
                                FORTRESS INVESTMENT FUND V (FUND D)         
                           L.P.                                      By: /s/ 
 Randal Nardone                                 Name:   Randal Nardone
                                Title:     Vice President  
                                FORTRESS INVESTMENT FUND V (FUND E) 
                                   L.P.                                      By:
/s/    Randal Nardone                                 Name:   Randal Nardone
                                Title:     Vice President  
                                FORTRESS INVESTMENT FUND V (FUND B) 
                                   L.P.                                      By:
/s/     Randal Nardone                                  Name:    Randal Nardone
                                Title:      Vice President    
                                FORTRESS INVESTMENT FUND V (FUND C) 
                                   L.P. 


[Signature Page — Termination and Settlement Agreement]

--------------------------------------------------------------------------------

                                By: /s/   Randal Nardone                  
              Name:  Randal Nardone                                 Title:    
Vice President                                     FORTRESS INVESTMENT FUND V
(FUND F)                                     L.P.     
                                By: /s/   Randal Nardone                   
              Name:  Randal Nardone                                  Title:    
Vice President 

 


 

[Signature Page — Termination and Settlement Agreement]

--------------------------------------------------------------------------------

                                CB PNG HOLDINGS LLC                       
                                By: /s/   Steven Price
                                Name:  Steven Price                  
              Title:     Senior Management Director             
                                CENTERBRIDGE CAPITAL PARTNERS, L.P.         
                                            By: /s/   Steven Price
                                Name:  Steven Price
                                Title:     Senior Management Director         
                                CENTERBRIDGE CAPITAL PARTNERS 
                                   STRATEGIC, L.P.                     
                                By: /s/   Steven Price 
                                Name:  Steven Price
                                Title:     Senior Management Director         
                                CENTERBRIDGE CAPITAL PARTNERS SBS, 
                                   L.P.                         
                                By: /s/   Steven Price
                                Name:  Stephen Price
                                Title:     Senior Management Director

 


[Signature Page — Termination and Settlement Agreement]

--------------------------------------------------------------------------------

                                DB INVESTMENT PARTNERS, INC. 
                                                                                
                                By: /s/   Micheal T. Iben
                                Name:  Michael T. Iben
                                Title:     Director                      
                                By: /s/   Joseph J. Rice
                                Name:  Joseph J. Rice
                                Title:     Director
                                                                
                                DEUTSCHE BANK SECURITIES INC. 
                                                           
                                By:  /s/   Arthur Goldfrank
                                Name:   Arthur Goldfrank
                                Title:     Managing Director
                                                                     By: /s/  
A. Drew Goldman

                                Name:  A. Drew Goldman

                                Title:    Managing Director                    
                                DEUTSCHE BANK AG NEW YORK BRANCH 
                                                                             
                                    By: /s/   David Mayhew
                                Name:   David Mayhew
                                Title:      Managing Director
                                                       
                                By: /s/   Stephen Cayer
                                Name:  Stephen Cayer
                                Title:     Director             


[Signature Page — Termination and Settlement Agreement]

--------------------------------------------------------------------------------

                                WACHOVIA INVESTMENT HOLDINGS, 
                                   LLC                 
                                By: /s/   Eric J. Lloyd
                                Name:  Eric J. Lloyd
                                Title:     Managing Director          
                                WACHOVIA CAPITAL MARKETS, LLC                  
                                By: /s/   Eric J. Lloyd 
                                Name:  Eric J. Lloyd
                                Title:     Managing Director  
                                WACHOVIA BANK, NATIONAL 
                                   ASSOCIATION     
                                By: /s/   Eric J. Lloyd 
                                Name:  Eric J. Lloyd
                                Title:     Managing Director  


[Signature Page — Termination and Settlement Agreement]

--------------------------------------------------------------------------------